As filed with the Securities and Exchange Commission on March 19, 2015 Securities Act File No.333-183945 Investment Company Act File No.811-22747 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post Effective Amendment No.44 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.46 [X] (Check appropriate box or boxes) ALPS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 1290 Broadway, Suite 1100, Denver, Colorado 80203 (Address of Principal Executive Offices) 303-623-5277 (Registrant’s Telephone Number, including Area Code) JoEllen L. Legg, Esq., Secretary ALPS Series Trust 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and Address of Agent for Service) Copy to: Robert Robertson, Esq. Dechert LLP 2010 Main Street, Suite 500 Irvine, California92614 It is proposed that this filing will become effective: [X] Immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] On (date) pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph (a)(2)of Rule485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 44 of its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Denver, and State of Colorado, on March 19, 2015. ALPS SERIES TRUST (Registrant) By: /s/ Jeremy O. May President Pursuant to the requirements of the Securities Act of 1933, this registrant statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Jeremy O. May President, Trustee and Chairman March 19, 2015 Jeremy O. May /s/ Cheryl Burgermeister Trustee March 19, 2015 Cheryl Burgermeister* /s/ J. Wayne Hutchens Trustee March 19, 2015 J. Wayne Hutchens* /s/ Patrick Seese Trustee March 19, 2015 Patrick Seese* /s/ Kimberly R. Storms Treasurer March 19, 2015 Kimberly R. Storms * Signature affixed by JoEllen L. Legg pursuant to a Power of Attorney dated October 30, 2012. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
